 
Exhibit 10.86
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (“Agreement”), made by and between the DELTA
PETROLEUM CORPORATION, as Seller (“SELLER”), and TIPPERARY OIL & GAS
CORPORATION, as Buyer (“BUYER”).
 
1.  Basis of Agreement.    SELLER, as assignee, is a party to a Joint Operating
Agreement originally between SELLER and others as non-operators and Tri-Star
Petroleum Company, as Operator (the “Operating Agreement”), dated May 15, 1992,
relative to the development of coalbed methane gas projects located in
Queensland, Australia, attached hereto as Exhibit “A”, encompassing the area
more particularly described in Authorities to Prospect 526P (the “ATP”) attached
hereto as Exhibit “B”. SELLER desires to sell, and BUYER desires to purchase,
all of SELLER’S undivided interest in and to the Assets (as defined in Section
2) as of the Effective Date (as defined in Section 3) arising under, created by
or relating to the Operating Agreement and or the ATP, all in accordance with
the terms and conditions of this Agreement.
 
2.  Assets to be Purchased and Sold.    Subject to the terms set forth in this
Agreement, and the terms and conditions of the Operating Agreements, SELLER
agrees to sell to BUYER and BUYER agrees to buy all of SELLER’S undivided
interest in the assets and properties hereinafter described, as follows:
 
(a)  SELLER’S undivided interests in and to, and/or SELLER’S right to acquire
undivided interests in and to, the ATP, including, without limitation (i) all
interests in or attributable to any Authorities to Prospect that preceded the
ATP, and (ii) any extension, renewal or replacement of the ATP, howsoever
denominated, relating to or described by the Operating Agreement;
 
(b)  SELLERS’ rights to reacquire any acreage which had comprised a part of the
ATP but was relinquished by the Operator as a part of, or in connection with, a
scheduled contraction of the ATP, and/or any other acreage which was at any time
a part of the ATP but lapsed, was forfeited or was relinquished for any reason;
 
(c)  SELLER’S undivided interests in and to, and/or SELLER’S right to acquire
undivided interests in and to, the petroleum leases attached hereto as Exhibit
“C,” and any applications for petroleum leases associated with the ATP (the
“Leases”), whether existing as of the date of execution of this Agreement or
subsequently applied for and/or issued;
 
(d)  SELLER’S undivided interests in and to, and/or SELLER’S right to acquire
undivided interests in and to, any pipeline licenses and/or applications for
pipeline licenses associated with the ATP, and any connecting pipeline and/or
gas gathering systems whether existing as of the date of execution of this
Agreement or subsequently applied for, issued; built or installed.
 
(e)  SELLER’S undivided interests in and to, and/or SELLER’S right to acquire
undivided interests in and to, all petroleum exploration rights, permits,
licenses, leases,





--------------------------------------------------------------------------------

 
surface sites, servitudes, rights-of-way, easements, pipeline licenses and any
and all other estates, tenements or similar rights arising from, howsoever
denominated, created by or related to the ATP and Leases and the operation of
the ATP and Leases, whether classified as real, personal or mixed property,
whether specifically enumerated herein and, or whether presently existing,
applied for, pending, created, issued or accrued, or to be applied for, created,
issued or accrued in the future;
 
(f)  SELLER’S undivided interests in and to, and/or SELLER’S right to acquire
undivided interests in and to, the wells listed and described on Exhibit “D”
(the “Wells”) attached hereto, including all formations and depths within or
below the wellbore, whether or not presently productive;
 
(g)  SELLER’S interest in and to any wells presently being drilled on the ATP or
the Leases, or to be drilled at any time in the future on the acreage covered by
the ATP and Leases, including SELLER’S interest in any drilling projects of any
nature presently under proposal, or approved but not yet underway:
 
(h)  SELLER’S undivided interest in and to, and/or SELLER’S right to acquire
undivided interests in and to, all goods, equipment, facilities, fixtures and
inventory (whether classified as real, personal or mixed property) used in
operations conducted on the lands covered by the ATP and Leases, whether located
on or off the wellsites, the Leases or the land described in the ATP;
 
(i)  SELLER’S undivided interests in and to, and/or the right to acquire
SELLER’S undivided interests in and to, any and all gas purchase and sale
agreements, crude purchase and sale agreements, gas compression, gathering,
pipeline processing, treatment and transportation agreements, volumetric or
other production payments of any nature, leases of equipment or facilities and
any and all other agreements and rights which are (i) appurtenant to the ATP,
Leases or Wells, or (ii) used or held for use in connection with the ownership
or operation of the Wells or with the production, treatment, sale or disposal of
water, hydrocarbons, or associated substances produced, used or disposed of in
connection with the ATP, Leases or Wells;
 
(j)  To the extent that such may be lawfully transferred, all of SELLER’S tax
benefits or tax deductions under the laws of Australia, the State of Queensland
or any municipality thereof, whether or not presently accrued, owned by or
vested in SELLERS, including, without limitation, any tax benefits or deductions
which may be lawfully transferred to BUYER under Australia’s Income Tax
Assessment Act 1997, or any applicable predecessor to such Act. This shall be a
continuing obligation;
 
(k)  All of SELLER’S right or rights to enforce its contract rights, titles,
interests of any nature, covenants, representations, warranties or other rights
of any nature, if any, which SELLER is or may in the future be entitled to
enforce against SELLER’S predecessors-in-title;



2



--------------------------------------------------------------------------------

 
(l)  All of SELLER’S right, title and interest, if any, under any Deed or Deeds
of Confirmation of Producing License executed by Tri-Star Petroleum Company in
favor of SELLER, as Drilling Participants;
 
(m)  All of SELLER’S right, title and interest, if any, under any Deed or Deeds
of Charge executed by Tri-Star Petroleum Company in favor of SELLER, as a
Chargeholder;
 
(n)  All of SELLER’S rights, titles and interests in and to the Operating
Agreement and/or the ATP including, without limitation, access to the Contract
Area and information, accounts accruing or attributable to SELLER’S interest
(including, without limitation, any balances, claims, credits, deposits,
exceptions, offsets, refunds or other rights relating to audits, cash calls, gas
makeup rights or other matters relating to any of the joint accounts under the
Operating Agreements), acreage or cash contributions, area of mutual interest
rights, farmout agreements, settlement agreements, bonds and insurance policies,
claims, demands or causes of action, hydrocarbon marketing rights (including,
without limitation, rights arising under the gas balancing agreement attached to
any of the Operating Agreement and/or ATP), participation rights, producing
units, records more particularly described in Section 11 hereof, severed
production, voting rights and any and all other rights arising under, created by
or relating to the Operating Agreement and/or the ATP of any nature whatsoever,
whether express or implied, whether presently existing or vested in SELLER or
arising in the future and, or, whether specifically enumerated above, including,
but not limited to, all choses–in–action.
 
The rights and interests described in paragraphs (a) through (n) above, whether
now owned or hereafter acquired by SELLERS, are collectively referred to in this
Agreement as the “Assets.”
 
3.  The Effective Date.    The effective date of the purchase and sale, for all
purposes, shall be April 1, 2002 at 12:01 a.m., Greenwich Mean Time plus ten,
local time, Brisbane, Australia (“Effective Date”).
 
4.  Purchase Price and Closing Date.    The purchase price for the Assets shall
be, in United States Dollars, FIVE MILLION TWO HUNDRED FIFTY THOUSAND AND NO
CENTS (USD $5,250,000.00), paid as follows: (a) total cash consideration of
United States Dollars FOUR MILLION EIGHT HUNDRED THOUSAND AND NO CENTS (USD
$4,800,000.00); and (b) 250,000 unregistered shares of Tipperary Corporation
stock, which for the purposes of this transaction shall be valued at USD
$450,000.00 regardless of any change in the market price which may occur before
Closing (as hereinafter defined). The sale shall be completed by BUYER and
SELLER, simultaneously with the execution of this agreement, (the “Closing
Date”) pursuant to the terms and conditions hereof. At the closing, SELLER shall
deliver to BUYER a fully executed assignment and conveyance in the form attached
hereto as Exhibit “E”. The purchase price shall be payable at closing in
certified funds, or by wire transfer, at the option of BUYER.
 
5.  Post-Closing Adjustments.    On or before sixty (60) days after the Closing
Date, BUYER and SELLER shall undertake to agree with respect to the adjustments
or payments that were not fully and finally determined as of the Closing Date,
and the amount due from BUYER to



3



--------------------------------------------------------------------------------

 
SELLER, or from SELLER to BUYER, as the case may be. On and after the Closing
Date SELLER shall: (a) provide BUYER, to the extent not already made available,
access to such of SELLER’S’ records as may be reasonably necessary to make a
determination of post-closing adjustments; (b) promptly provide BUYER a copy of
all cash calls, notices or other materials it receives from the Operator under
the Operating Agreements or from any person (other than Buyer) pertaining to the
Assets; and (c) promptly deliver to BUYER any proceeds of production or other
revenues attributable to the Assets on or after the Effective Date and any other
proceeds or benefits attributable to the Assets received after the Closing Date.
Payment by BUYER or SELLERS, as the case may be, shall be made in immediately
available funds within thirty (30) business days of agreement. If the
post-closing adjustment has not been agreed upon within the time period set
forth herein, either party may seek to enforce any rights it claims hereunder.
 
6.  Mutual Representations and Warranties.    BUYER and SELLER each represent
and warrant to the other that:
 
(a)  Each party has all approvals, authority and power necessary to enter into
this Agreement and to perform (or cause to be performed) all of the obligations
and transactions contemplated hereunder (including, without limitation, all
corporate actions as may be applicable to BUYER and SELLER). The signature of
each party on this Agreement is genuine, and each party has legal competence and
capacity to execute this Agreement.
 
(b)  The execution, delivery and performance of this Agreement, and the
obligations and transactions contemplated hereby, will not:
 
(i)  violate or conflict with any provision of any Certificate of Incorporation,
corporate by-laws, partnership agreement, limited partnership agreement, or
other governing document of any nature as may be applicable to either of them;
 
(ii)  result in the breach of any term or condition of, or constitute a default
or cause the acceleration of any obligation under any agreement or instrument to
which either of them is a party or is bound; or
 
(iii)  violate or conflict with any judgment, decree, order, permit, law, rule
or regulation relating to this Agreement, the Assets of either of them under
applicable laws.
 
(c)  This Agreement has been duly executed and delivered, and at the closing all
documents and instruments required hereunder will have been duly executed and
delivered, on behalf of each of BUYER and SELLER. This Agreement, and all such
documents and instruments shall constitute legal, valid and binding obligations
enforceable in accordance with their respective terms, except to the extent
enforceability may be impacted by bankruptcy, reorganization, insolvency or
similar laws affecting creditors rights generally.



4



--------------------------------------------------------------------------------

 
(d)  No legal or administrative proceeding in or of Australia or the United
States of America is pending or threatened that would prohibit either person
from entering into or consummating this Agreement.
 
(e)  Each of the representations made by BUYER and SELLER herein shall be true
and correct as of the Effective Date and the Closing Date with the same force
and effect as if separately made on each of those dates.
 
7.  Representations and Warranties Regarding the Assets.    SELLER hereby
represents and warrant to BUYER and agrees that:
 
(a)  SELLER will convey, assign and transfer to BUYER all of Seller’s contract,
property and other rights of any nature in the Assets.
 
(b)  There is no action, suit, proceeding, claim or investigation by any
persons, entities, administrative agency or governmental body pending or
threatened against SELLER that may adversely affect SELLER’S title, and the
ability to transfer the Assets to BUYER.
 
(c)  SELLER will, for itself, its successors and assigns, warrant and defend the
title of BUYER, its successors and assigns to the Assets, interests and
properties against every person whomsoever claiming the same or any party
thereof by, through and under SELLER, but not otherwise; however WITH RESPECT TO
THE WELLS, EQUIPMENT AND OTHER ITEMS OF PERSONALTY WHICH MAY BE COVERED HEREBY,
THE SAME ARE USED AND ARE SOLD ON AN “AS IS” AND “WHERE IS” BASIS WITH ALL
FAULTS, IF ANY. SELLER SHALL HAVE NO LIABILITY TO BUYER FOR ANY CLAIMS, LOSS, OR
DAMAGE CAUSED OR ALLEGED TO BE CAUSED DIRECTLY OR INDIRECTLY, INCIDENTALLY OR
CONSEQUENTIALLY BY SAID WELLS, EQUIPMENT OR PERSONAL PROPERTY, BY ANY INADEQUACY
THEREOF OR THEREWITH, ARISING IN STRICT LIABILITY OR OTHERWISE, OR IN ANY WAY
RELATED TO OR ARISING OUT OF THIS AGREEMENT. SELLER MAKES NO EXPRESS OR IMPLIED
WARRANTIES OF ANY KIND, INCLUDING THOSE OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO SAID WELLS, EQUIPMENT AND PERSONAL PROPERTY
AND EXPRESSLY DISCLAIMS ANY WARRANTIES WITH RESPECT THERETO.
 
(d)  SELLER owns not less than the undivided interests in the Assets as set
forth in Schedule 1 attached hereto. The undivided interests in the Assets which
BUYER shall receive shall include production or the right to proceeds of
production from each Well located on the ATP and the Leases in an amount which
is not less than the percentage net revenue interest set forth in the Operating
Agreements. In addition, SELLER represents that the undivided interests in the
Assets which BUYER shall receive shall not require BUYER to bear a greater
percentage of costs and expenses than the percentage interest attributable to
SELLER set forth under the Operating Agreements. This representation and
warranty is by, through and under SELLER, but not otherwise.



5



--------------------------------------------------------------------------------

 
(e)  SELLER’S undivided interests in the Assets are free and clear of all liens,
marital or community property rights or interests, judgments, mortgages, advance
payments, carried interests, contingent interests, net profits interests,
overriding royalty interests, production imbalances, production payments,
reversionary interests and other burdens or encumbrances arising by, through or
under SELLER, that would reduce BUYER’S net interest in production or production
proceeds, or would increase BUYER’S percentage of costs and expenses from the
percentages set forth in the Operating Agreements.
 
(f)  SELLER’S undivided interests in the Assets have not been forfeited under
the terms of the Operating Agreements and SELLER has not been notified of (i)
any forfeiture or impending forfeiture of any of its undivided interests in the
Assets under the Operating Agreements or (ii) any relinquishment of lands
covered by the ATP or the Leases except those previously disclosed by the
Operator of the Assets. SELLER will maintain, preserve and protect the Assets,
and use all reasonable commercial efforts to prevent a forfeiture or other loss
of the Assets, between the Effective Date and the Closing Date.
 
(g)  Any credit arising under or with respect to the Operating Agreements,
including, without limitation, any audits of the joint account, any production
imbalances or any judicial action or determination, attributable to SELLER’S
undivided interests in the Assets shall accrue to the benefit of BUYER without
regard to whether the credit relates to periods of time before or after the
Effective Date.
 
(h)  Upon request by BUYER, SELLER will execute and return to BUYER a Notice
under the Income Tax Assessment Act of 1997 as amended, section 330-235,
formerly a 124AB Notice under Australia’s Income Assessment Act.
 
(i)  SELLER has paid and discharged all invoices and joint interest billings
from Operator, and SELLER is not in arrears on any amounts or charges of any
nature related to the Assets.
 
8.  Allocation of Liability and Indemnifications.
 
(a)  Definitions.
 
The term “BUYER’S Assumed Liabilities” shall mean and include:
 
(i)  All costs, expenses, liabilities and obligations or otherwise agreed to be
paid by BUYER pursuant to the terms of this Agreement, including any net amount
due the joint account and attributable to the SELLER’s interest up to a maximum
of $600,000; and
 
(ii)  All costs, expenses, liabilities, claims and obligations arising out of,
in connection with, or resulting directly or indirectly from the ownership or
operation of the Assets (excluding SELLER’S Retained Liabilities), insofar as
such claims relate to periods of time subsequent to the Effective Date.



6



--------------------------------------------------------------------------------

 
The term “SELLER’S Retained Liabilities” shall mean and include:
 
(i)  All costs, expenses, liabilities and obligations or otherwise agreed to be
paid by SELLERS pursuant to the terms of this Agreement;
 
(ii)  All costs, expenses, liabilities, claims and obligations arising out of,
in connection with, or resulting directly or indirectly from the ownership or
operation of the Assets, insofar as such claims relate to periods of time prior
to the Effective Date; provided however, SELLER’S liability hereunder shall be
limited to any net amount due and payable that exceeds the sum of USD $600,000.
and
 
(iii)  All legal fees charged to any joint account and attributable to the
interests purchased and sold hereunder prior to the Effective Date.
 
(b)  Liabilities.    BUYER agrees to assume, pay, perform, fulfill, discharge
and be liable for all of BUYER’s Assumed Liabilities, and SELLER agrees to
retain, perform, fulfill, discharge and be and remain liable for all of SELLER’S
Retained Liabilities.
 
(c)  SELLER’S Indemnity.    SELLER AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
BUYER, ITS OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES, OR ANY OF THEM, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, SUITS, CONTROVERSIES, LIABILITIES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, COURT COSTS, REASONABLE EXPENSES OF
LITIGATION AND REASONABLE ATTORNEY’S FEES) ARISING DIRECTLY OUT OF SELLERS’
OWNERSHIP OR USE OF THE ASSETS TO BE PURCHASED HEREUNDER; PROVIDED, HOWEVER,
THAT THIS INDEMNITY SHALL BE LIMITED TO THOSE CLAIMS, RIGHTS, DEMANDS AND CAUSES
OF ACTION ARISING FROM ACTIVITY OCCURRING PRIOR TO THE EFFECTIVE DATE OF THE
SALE.
 
(d)  BUYER’S Indemnity.    BUYER AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
SELLER, SELLERS’ HEIRS, PERSONAL REPRESENTATIVES AND ASSIGNS, OR ANY OF THEM,
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, SUITS, CONTROVERSIES, LIABILITIES
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, COURT COSTS, REASONABLE EXPENSES OF
LITIGATION AND REASONABLE ATTORNEY’S FEES) ARISING DIRECTLY OUT OF BUYER’S
OWNERSHIP OR USE OF THE ASSETS TO BE PURCHASED HEREUNDER; PROVIDED, HOWEVER,
THAT THIS INDEMNITY SHALL BE LIMITED TO THOSE CLAIMS, RIGHTS, DEMANDS AND CAUSES
OF ACTION ARISING FROM ACTIVITY OCCURRING AFTER THE EFFECTIVE DATE OF THE SALE.



7



--------------------------------------------------------------------------------

 
9.  Securities Matters.    With respect to the purchase price paid in common
shares of stock of Tipperary Corporation, SELLER makes the following additional
agreements, warranties and representations.
 
(a)  SELLER is an “Accredited Investor” as that term is defined in Rule 501(a)
of Regulation D promulgated by the Securities Exchange Commission.
 
(b)  SELLER has access to information and materials concerning BUYER and its
business, operations, structuring and financing, including its Form 10-KSB for
the Fiscal Year Ended December 31, 2001, Quarterly Report on Form 10-QSB for the
quarter ended March 31, 2002, and its definitive proxy statement relating to its
Annual Meeting of Shareholders held on April 23, 2002. SELLER understands that
BUYER faces several risks in its business as well as risks faced by the oil and
gas business and risks described in the Form 10-KSB or incorporated therein by
reference. All information requested by SELLER from BUYER or its representatives
concerning BUYER and the terms and conditions of this Agreement has been
furnished to SELLER’s satisfaction. SELLER has had the opportunity to ask
questions of and receive answers from management of BUYER concerning BUYER and
the terms and conditions of this Agreement, and to obtain from BUYER any
additional information which BUYER possesses or can acquire without unreasonable
effort or expense that is necessary to verify the accuracy of the information
provided to SELLER.
 
(c)  Any shares of BUYER acquired by SELLER hereunder are for SELLER’S own
account and not for or on behalf of any other person or entity.
 
(d)  If any shares of BUYER are acquired hereunder, no shares will be acquired
with a view towards the distribution or redistribution with the intent to divide
SELLER’s participation with others except in strict compliance with any
applicable securities laws.
 
(e)  SELLER will only resell any shares acquired under this agreement pursuant
to registration under the Act and the laws of any applicable states or pursuant
to an exemption from registration. The only registration rights which SELLER has
with respect to any shares acquired hereunder are as set forth in the
Registration Rights Agreement attached hereto as Exhibit “F”. The stock
certificates representing the shares of BUYER will bear a legend substantially
as follows:
 
The shares represented by this Certificate have not been registered under the
Securities Act of 1933 (the “Act”) and are “restricted securities” as that term
is defined in Rule 144 under the Act. The shares may not be offered for sale,
sold or otherwise transferred except pursuant to an effective registration
statement under the Act or pursuant to an exemption from registration under the
Act, the availability which is to be established to the satisfaction of the
Company.
 
(f)  With respect to any common shares of Tipperary Corporation received by
SELLER hereunder, and prior to any proposed sale, assignment, transfer or pledge
of the shares (other



8



--------------------------------------------------------------------------------

 
than transfers not involving a change in beneficial ownership), unless there is
in effect a registration statement under the Act covering the proposed transfer,
SELLER shall give written notice to BUYER of its intention to effect such
transfer, sale, assignment or pledge. Each such notice shall describe the manner
and circumstances of the proposed transfer, sale, assignment or pledge in
sufficient detail, and shall be accompanied, at SELLER’s expense, by an
unqualified written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to BUYER and addressed to BUYER, to the effect
that the proposed transfer of the shares may be effected without registration
under the Act, whereupon the holder of such shares shall be entitled to transfer
them in accordance with the terms of the notice delivered by the holder to
BUYER. Each such notice shall also be accompanied by a written agreement of the
proposed transferee to conform to the requirements hereof. Each certificate
evidencing the securities transferred as above provided shall bear, except if
such transfer is made pursuant to Rule 144, the appropriate restrictive legend
set forth above, except that such certificate shall not bear such restrictive
legend if in the opinion of counsel for such holder and BUYER such legend is not
required to order to establish compliance with any provision of the Act.
 
(g)  SELLER will execute and deliver to BUYER any document, or do any other act
or thing, which BUYER many reasonably request in connection with any transfer or
acquisition of shares under this Agreement.
 
(h)  SELLER has not distributed any written materials furnished by BUYER to
anyone other than SELLER’s professional advisors.
 
(i)  SELLER represents that the statements made and other information provided
in this Agreement, and all other information with respect to the financial
position and business experience of SELLER which has been previously supplied by
SELLER to BUYER are materially complete and accurate as of the date this
Agreement is executed by SELLER, and, if there should be any material change in
such information prior to the acceptance or rejection of this Agreement, SELLER
will immediately provide revised information to BUYER.
 
(j)  SELLER represents that SELLER is familiar with the type of investment which
the shares received in compensation hereunder constitute. SELLER believes that
any shares received hereunder are shares of the kind SELLER wishes to acquire
and that the nature of the shares received and the amount of the purchase price
received in shares is consistent with the overall investment program and
financial position of SELLER. SELLER’s overall commitment to investments which
are not readily marketable is not disproportionate to SELLER’s net worth;
SELLER’s investment in BUYER will not cause such overall commitment to become
excessive; and SELLER can afford to bear the loss of SELLER’s entire investment
in BUYER.
 
(k)  SELLER has such knowledge and experience in financial and business matters
in general to evaluate the merits and risks of the prospective investment and to
make an informed investment decision.



9



--------------------------------------------------------------------------------

 
(l)  SELLER understands that no federal or state agency has made any finding or
determination regarding the fairness of the shares or any recommendation or
endorsement concerning an investment in BUYER.
 
(m)  SELLER represents and warrants that there is no finder’s fee or commission
payable SELLER with respect to its receipt of shares hereunder.
 
(n)  SELLER understands that no securities administrator of any governmental
agency has made any finding or determination relating to the fairness of this
investment and that no securities administrator of any state has recommended or
endorsed, or will recommend or endorse, the offering of any securities received
hereunder.
 
10.  Review and Inspection of the Assets.    Prior to the Closing, BUYER has
inspected and performed due diligence reviews and inspections of the Assets.
SELLER represents that BUYER has been furnished with all paperwork, information
and data relating to the Assets in the possession of SELLER (and/or to which
SELLER has the right to possession) including, but not limited to, the
following: (a) financial and accounting records; (b) production, engineering,
geological and geophysical data and reports for the ATP and the Leases; (c)
copies of engineering, geological and geophysical studies, subject to any
license and non-disclosure requirements; (d) copies of seismic data across any
of the ATP and the Leases (subject to any license restriction and non-disclosure
requirements); (e) title records, including, but not limited to, copies of the
ATP and the Leases; (f) correspondence and material and relevant information
concerning pending litigation; (g) regulatory compliance records; (h) contracts
between SELLER and third parties with regard to the Assets, including any all
settlement agreements; and (i) all correspondence of any nature relating to the
Assets, including, without limitation, correspondence between SELLER and
Operator and entities related to Operator, copies of correspondence between
Operator and third-parties and correspondence of any nature between SELLER and
any third party relating to the Assets; (j) all permits and licenses pertaining
to the Assets. Nothing contained in this paragraph shall obligate SELLER to take
any action or expend any money to acquire anything for BUYER which SELLER does
not already have in its possession. SELLER does not warrant the accuracy of any
such material.
 
11.  Waiver.    SELLER and BUYER certify that they are not “Consumers” within
the meaning of the Texas Deceptive Trade Practices—Consumer Protection Act,
Subchapter E of the Chapter 17, Sections 17.41 et seq., of the Texas Business
and Commerce Code, as amended (the “DTPA”). THE PARTIES COVENANT, FOR THEMSELVES
AND ON BEHALF OF ANY SUCCESSORS AND ASSIGNEES, THAT IF THE DTPA IS APPLICABLE:
(A) THE PARTIES ARE “BUSINESS CONSUMERS” THEREUNDER; AND (B) EACH PARTY HEREBY
WAIVES AND RELEASES ALL OF ITS RIGHTS AND REMEDIES THEREUNDER (OTHER THAN
SECTION 17.555, TEXAS BUSINESS AND COMMERCE CODE) AS APPLICABLE TO THE OTHER
PARTY AND ITS SUCCESSORS, AND (C) EACH PARTY SHALL DEFEND AND INDEMNIFY THE
OTHER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, OR CAUSES OF ACTION MADE
AGAINST THAT PARTY OR ANY SUCCESSOR OR ANY OF ITS AFFILIATES BASED IN WHOLE OR
IN



10



--------------------------------------------------------------------------------

 
PART ON THE DTPA, ARISING OUT OF OR IN CONNECTION WITH THE TRANSACTION SET FORTH
IN THIS AGREEMENT.
 
WAIVER OF CONSUMER RIGHTS
 
PURCHASER WAIVES ITS RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES—CONSUMER
PROTECTION ACT, SECTION 17.41 ET SEQ., TEXAS
BUSINESS & COMMERCE CODE, A LAW THAT GIVES
CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.
AFTER CONSULTATION WITH AN ATTORNEY OF
BUYER’S OWN SELECTION, BUYER VOLUNTARILY
CONSENTS TO THIS WAIVER.
 
12.  Notices.    All communications required or permitted under this Agreement
shall be in writing and communications or delivery hereunder shall be deemed to
have been fully made in actually delivered, or if mailed by registered or
certified mail, postage prepaid, return receipt requested, to the address as set
forth below:
 
SELLER:
 
Delta Petroleum Corporation
475 Seventeenth Street, Suite 1400
Denver, Colorado 80202
Telephone:     303-293-9133
Facsimile:      303-298-8251
Attention: Mr. Roger A. Parker
 
BUYER:
 
TIPPERARY OIL & GAS CORPORATION
633 Seventeenth St., Suite 1550
Denver, Colorado 80202
Attention: Mr. David L. Bradshaw, President
Telephone:     (303) 293-9379
Telecopier:    (303) 292-3428
 
13.  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING, HOWEVER, ANY
PROVISION OF THE TEXAS LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF A
DIFFERENT JURISDICTION.
 
14.  Further Assurances.    Incidental and subsequent to Closing, each of the
parties shall execute, acknowledge, and deliver to the other such further
instruments (including any stamp duty



11



--------------------------------------------------------------------------------

or other form necessary for, or incident to, the notation, sanction, approval,
transfer or assignment to BUYER of any title or interest in either the Assets or
the Operating Agreement), and to take such other actions as may be reasonably
necessary to carry out the provisions of this Agreement.
 
15.  Government Approvals.    SELLER will cooperate with BUYER, in a timely
manner (both before and after closing), in obtaining any necessary or desired
consents or approvals of the Government of Australia, any state thereof or any
other third party, including, without limitation, the execution of any documents
necessary (in the opinion of BUYER and its counsel) to obtain any consent or
approval of interests arising under the Operating Agreements, or to perfect the
title of BUYER or SELLER in the Assets and/or to obtain any necessary
governmental sanction of the Operating Agreements.
 
16.  Expenses.    Whether or not the transactions contemplated by this Agreement
are consummated, each of the parties hereto shall pay its own fees and expenses
incident to the negotiation, preparation and execution of this Agreement,
including attorney’s and accountant’s fees.
 
17.  No Reliance.    BUYER AND SELLER that each acknowledge that each is
experienced and knowledgeable in the oil and gas industry, and has relied solely
on their own legal, tax and other professional counsel concerning this
Agreement. SELLER acknowledges that BUYER has made no representations, whether
written, oral or express or implied, concerning the Assets, and that SELLER in
no way has relied upon BUYER or information from BUYER in deciding to execute
this Agreement.
 
18.  Exhibits.    All exhibits to this Agreement are incorporated herein by
reference.
 
19.  Successors and Assigns.    The terms, covenants and conditions hereof bind
and inure to the benefit of BUYER and SELLER and their respective heirs,
personal representatives, successors and assigns. This Agreement shall be freely
and fully assignable by BUYER.
 
20.  Conflicts.    In the event of a conflict between this Agreement and the
terms and conditions of the Operating Agreements, the provisions of the
Operating Agreements shall prevail. In all other respects, this Agreement shall
supersede all prior agreements between the parties hereto regarding the subject
matter hereof, whether written or oral.
 
21.  Survival.    The covenants, obligations, indemnities, representations and
warranties included in this Agreement shall survive the Closing and remain
actionable thereafter.
 
22.  Product of Negotiation.    This Agreement is the product of negotiation
between BUYER and SELLER. No fiduciary or other duty, if any, owed by BUYER and
SELLER in any prior agreement shall apply to the process of negotiation of this
Agreement.



12



--------------------------------------------------------------------------------

 
23.  Execution, Counterparts and Exhibits.    BUYER and SELLER acknowledge and
agree that this Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument, and that a facsimile copy of this Agreement, and of a signature to
this Agreement, shall be valid and binding as an original.
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties before the
undersigned competent witnesses on the dates indicated below.
 
SELLER:
 
DELTA PETROLEUM CORPORATION
     
BUYER:
 
TIPPERARY OIL & GAS CORPORATION
By:
 
/s/    ROGER A. PARKER        

--------------------------------------------------------------------------------

     
By:
 
/s/    DAVID L. BRADSHAW        

--------------------------------------------------------------------------------

   
Roger A. Parker
President
         
David L. Bradshaw
President and Chairman of the Board

 
ATTEST:
     
ATTEST:
By:
 
/s/    KEVIN NANKE        

--------------------------------------------------------------------------------

     
By:
 
/s/    ELAINE R. TREECE        

--------------------------------------------------------------------------------

               
Secretary



13



--------------------------------------------------------------------------------

 
STATE OF COLORADO
 
§
   
§
COUNTY OF DENVER
 
§

 
The foregoing instrument was acknowledged before me on this the 24th day of May,
2002 by Roger A. Parker, President of DELTA PETROLEUM CORPORATION, on behalf of
said corporation, as Seller.
 
Witness my hand and official seal.
 
By:
 
/s/    PHYLLIS KAJIWARA        

--------------------------------------------------------------------------------

   
Phyllis Kajiwara
Notary Public
THE STATE OF COLORADO

 
My Commission Expires: July 31, 2002
 
STATE OF COLORADO
 
§
   
§
COUNTY OF DENVER
 
§

 
The foregoing instrument was acknowledged before me on this the 24th day of May,
2002 by David L. Bradshaw, President of Tipperary Oil & Gas Corporation, on
behalf of said corporation, as Buyer.
 
Witness my hand and official seal.
 
By:
 
/s/    PHYLLIS KAJIWARA        

--------------------------------------------------------------------------------

   
Phyllis Kajiwara
Notary Public
THE STATE OF COLORADO

My Commission Expires: July 31, 2002



14